It here appears that the Hon. John L. East disqualified himself, sua sponte, in the trial of this cause. Over the protest of petitioner he transferred the cause to Hon. David M. Ralston, district judge of the same district. An order to show cause was thereupon issued from this court directed to Judge Ralston. The matter is now at issue and thereon we hold that rule 14c of our rules is applicable. That rule reads: "When, in any cause pending in any district court, a motion for change of judge is sustained, or a change ordered, sua sponte, because of the disqualification of the trial judge, such available judge shall be called in as may be agreed upon by the parties within ten days from the date of said order. In case of failure to so agree within said time the trial judge so disqualified shall forthwith certify the facts to the Chief Justice of the Supreme Court, who shall thereupon assign a district judge to hear said cause."
The writ is accordingly issued as prayed, directed to Judge Ralston, and the cause remanded to Judge East to proceed in conformity to said rule, the ten days provided thereby to begin to run from the date of this order.
MR. JUSTICE YOUNG not participating. *Page 437